DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species, VSV-G env and rev; and SEQ ID NO: 38, 39, 40, 50, 52, and 56, in the reply filed on December 21, 2021 is acknowledged.
Claims 22, 23, 25, 27, 39, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e,. pol gene and their respective SEQ ID Numbers), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Information Disclosure Statement
	The IDS received on January 13, 2021 and December 21, 2021 are proper and are being considered by the examiner.
	With regard to U.S. Patent No. 8,252,592, cited in the IDS received on January 13, 2021, the patent has been withdrawn and therefore not viewable.  The citation has been lined-through.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 12, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite for the following reasons.
Claim 8 depends from claim 1.  
Claim 1 explicitly requires that at least two viral DNA sequence is detected because the claim requires that primers for VSV-G env and pol or rev gene employed.  More specifically, the claimed method requires that primers for VSV-G env gene be employed and that the primers for pol or rev gene be employed.
Claim 8 depends from claim 1 and recites that the, “viral DNA includes at least a portion of VSV-G env gene,” and recites only the alternative embodiments of the primers in the form of their SEQ ID Numbers.  Therefore, it is unclear whether claim 8 is now requiring primers only for the VSV-G env gene and no longer requiring the primers for one of the pol and rev genes.  For the purpose of prosecution, the claim has been construed to require the one of the recited embodiments of forward/reverse primer sets and the primers for pol or rev gene (as the parent claim requires).
Claims 31-33 are indefinite for the same reason as claim 8 or dependent on a parent claim which is indefinite for the same reason as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 12, 31-33, 37, 38, 48, 55, 56, 65, and 66 are rejected under 35 U.S.C. 103 as being obvious over Sastry et al. (Molecular Therapy, November 2003, vol. 8, no. 5, pages 830-839) in view of Bianchi et al. (US 2020/0056249 A1, published February 20, 2020, priority July 2016).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sastry et al. teach a method of detecting replication competent viruses in a sample by detecting the presence, absence, amount of a viral DNA (“[w]e have developed … PCR assays for detecting RCL [replication competent lentivirus] … uses real-time PCR to detect vesicular stomatitis virus glyocoprotein (VSVG) envelope DNA…”, Abstract), comprising the steps:
incubating a mixture comprising:
DNA from at least one cell that contains a heterologous nucleic acid introduced by transduction of the at least one cell with a lentiviral vector comprising the heterologous nucleic acid (“to evaluate RCL generation in lentiviral vector production, we chose to monitor transfer of viral gene sequences to tranduced cells … Transfer of genetic sequences from VSVG envelope was monitored …”, page 831, 1st column 3rd paragraph; see also Fig. 1 for lentiviral vector production); 
at least one forward oligonucleotide primer and at least one reverse oligonucleotide primer, each specific for one or more sequence of the viral DNA sequence (“[p]rimers for standard PCR (VSVF2/VSVR2 and VSVF3/VSVF4) were designed”, page 831, 2nd column, bottom paragraph);
an oligonucleotide probe specific for each of said one or more sequence of viral DNA (“[i]n addition to standard PCR, we also evaluated real-time PCR VSVG detection using probe/primers (VSVP, VSVF1/VSVR1) designed to amplify a 120-bp region within the VSVG sequence”, page 832, 2nd column);
a DNA polymerase, under conditions sufficient to amplify one or more sequence of a viral DNA by PCR, if present in the biological sample (“each forward primer (VSVF1) and reverse primer (VSVR1), 200 nM lentiviral probe (VSVP), and 0.025 units/l of AmpliTaq Gold”, page 838, 1st column);
detecting the presence, absence, amount or concentration of the amplified viral nucleic acid (“[f]or RCL screening, vector supernatants were used to transduce 293 or C8166 cells … Cells and cell-free media were analyzed by PCR … analyzing genomic DNA from vector-transduced and untransduced cells for VSVG and psi-gag, PCR was conducted with 1-3 g of DNA”, page 838, 2nd column); and
wherein the one or more sequence of rival DNA comprise two or more viral sequences (psi-gag and VSVG env, see above), wherein the two more viral sequence including at least a portion of VSV-G env gene (see above); and
a forward oligonucleotide primer specific for the VSV-G env gene comprising a sequence with at least 90% identity and/or at least 15 contiguous nucleotides of the SEQ ID NO: 35 (see below for alignment) and a reverse oligonucleotide primer specific for the env gene.
The alignment between instant SEQ ID NO: 35, the forward primer for VSV-G env gene and the VSVGF2 of Sastry et al. is provided below:
SEQ ID NO: 35            attgcccgtc aagctcagat  
Sastry et al.                TTattgcccgtc aagctcag

With regard to claim 2, the PCR is quantitative PCR (or real-time PCR, see above).
With regard to claim 48, the detection is performed in the different incubation (psi-gag in its own PCR reaction and the VSVG-env detection in separate PCR reaction, see page 838, 1st column).
With regard to claim 55, the plurality of cells is cell suspension (see page 837, 2nd column, “Human 293, Sup-T1, and CEM-SS cell lines were obtained …”).
With regard to claim 66, the oligonucleotide probe employed by Sastry et al. is a FRET probe comprising a fluorophore and a quencher dye (FAM and TAMRA, see page 838, 1st column).
Sastry et al., while teaching amplification of viral DNA for detecting the presence of replication competent viral nucleic acid in a sample, and amplifying at least two genes relevant for such an inquiry including VSVG-env gene, as well as teaching a forward primer which has 18 of the 20 nucleotides in instant SEQ ID NO: 35, do not teach a reverse primer of SEQ ID NO: 36.
Sastry et al. also do not target rev gene as their target viral gene and consequently, do not teach forward, reverse, and a probe complementary thereto.
Sastry et al. do not teach the detection of an endogenous control gene in the biological sample (claim 56), or that the control gene is -actin (claim 65).
Bianchi et al. teach a method of detecting replication competent retrovirus in a sample from a cell transduced with a viral vector encoding recombinant and/or heterologous gene product (section [0003]).
Bianchi et al. teach that the detection of RCR or RCL in a sample is needed to ensure that the therapies involving them do not include replication competent counterparts of the viral vectors being employed:
“Retroviral vector particles, such as gammaretroviral and lentiviral vector particles, are used in various clinical applications, including for the introduction of therapeutic genes into cell and/or subjects.  Such viral vector particles are engineered to be replication defective, however, in many instances it may be desirable or even necessary to verify the absence of replication competent virus (e.g., as replication competent virus (RCR) or replication competent lentivirus (RCL) in a sample or composition, such as therapeutic or pharmaceutical composition formulated for administration.  For example, in certain applications, methods are used to verify or confirm that no RCR has resulted during generation or processing steps, such as through homologous or non-homologous recombination between the transfer vector, packaging components, and/or endogenous viral elements in the cells used for production of the viral vector particles” (section [0004])

Bianchi et al. explicitly teach that therapies of such viral vectors typically involve genes from multiple different sources (thus heterologous):
“Viral production processes, including retroviral production process, include the use of viral packaging elements.  For certain exemplary gammaretroviral based viruses, a combination of Moloney murine leukemia virus (MMLV) gag and pol, along with Gibbon ape leukemia virus (MMLV) gag and pol, along with Gibbon ape leukemia virus envelope (GaLV env) are all encoded on separate plasmids with minimal homologous sequence and heterologous promoters and enhancers, which reduces the risk of recombination … Nevertheless, RCR testing is generally employed a multiple points during the viral manufacturing process to ensure the absence of RCE” (section [0042])
In addition, Bianchi et al. explicitly teach that for assessing replication competent viral nucleic acid, genes or gene products encoding VSVG-env as well as genes such as pol or rev are also assayed:
“the viral RNA is from and/or the first viral RNA is from and/or the first viral gene is env, gag, pol, or rev; and/or the viral RNA is from and/or the second viral RNA is from, and/or the second viral gene is env, gag, pol, or rev” (section [0017])

Bianchi et al. teach a forward and reverse primers which target rev gene for their method, wherein their SEQ ID NOs: 38 and 39 are identical to Applicants’ SEQ ID NOs: 38 and 39 (see below):
Query Match             100.0%;  Score 21;  DB 58;  Length 21;
Best Local Similarity   100.0%;  
Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Instant SEQ ID NO: 38          1 AGCGACGAAGACCTCCTCAAG 21
                           |||||||||||||||||||||
Bianchi et al.                 1 AGCGACGAAGACCTCCTCAAG 21 

Query Match             100.0%;  Score 27;  DB 58;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Instant SEQ ID NO: 39          1 CTCTCCACCTTCTTCTTCTATTCCTTC 27
                                 |||||||||||||||||||||||||||
Bianchi et al.                 1 CTCTCCACCTTCTTCTTCTATTCCTTC 27

Bianchi et al. also teach a forward and reverse primers which target env gene of VSVG, wherein there SEQ ID NOs: 35 and 36 are identical to Applicants’ SEQ ID NO: 35 and 36 (see below):
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	2e-10	20/20(100%)	0/20(0%)	Plus/Plus
Instant SEQ ID NO: 35       1   ATTGCCCGTCAAGCTCAGAT  20
                                ||||||||||||||||||||
Bianchi et al.              1   ATTGCCCGTCAAGCTCAGAT  20

Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
46.1 bits(23)	5e-12	23/23(100%)	0/23(0%)	Plus/Plus
Instant SEQ ID NO: 36         1   GTGACTCTTGGGCATTTTGACTT  23
                                  |||||||||||||||||||||||
Bianchi et al.                1   GTGACTCTTGGGCATTTTGACTT  23

	In fact, Bianchi et al. teach the identical oligonucleotide probes to be used with the env and rev genes during the real-time PCR employing the above-discussed primers.
	For example, Bianchi et al. teach the probe having SEQ ID NO: 37 which matches up with Applicants’ own probe sequence of SEQ ID NO: 37 for env gene:
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
60.0 bits(30)	6e-16	30/30(100%)	0/30(0%)	Plus/Plus
Instant SEQ ID NO: 37           1   TGGCATAATGACTTAATAGGCACAGCCTTA  30
                                    ||||||||||||||||||||||||||||||
Bianchi et al. (env)            1   TGGCATAATGACTTAATAGGCACAGCCTTA  30

Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
60.0 bits(30)	6e-16	30/30(100%)	0/30(0%)	Plus/Plus
Instant SEQ ID NO: 40           1   CAAGTTTCTCTATCAAAGCAACCCACCTCC  30
                                    ||||||||||||||||||||||||||||||
Bianchi et al. (rev)            1   CAAGTTTCTCTATCAAAGCAACCCACCTCC  30

Lastly, Bianchi et al. teach the use of an endogenous control gene, which is -actin, wherein the artisans employ the primers and probe set for its detection:
“method further includes assessing in the test sample a level of, or a level of a parameter indicative of or correlative with, an RNA encoding a control gene in the test sample … a control gene … wherein the control gene is or includes -actin …” (section [0031])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sastry et al. with the teachings of Bianchi et al., thereby arriving at the invention as claimed.
As discussed above, Sastry et al. explicitly teach and evidence the need for detecting the presence of replication competent viral sequences from a sample for the purpose of ensuring that RCL or RCR are not present in a sample employed for therapy:
“While the potential of lentiviral vectors has been shown for a variety of diseases, the clinical application of this vector system has been hindered by lack of effective assays for excluding inadvertent contamination of vector preparations with replication-competent lentivirus (RCL)” (page 830, 2nd column)

Such a knowledge and desire is also shared by Bianchi et al.:
“viral vector particles, such as gammaretroviral and lentiviral vector particles, are used in various clinical applications, including for the introduction of therapeutic genes into cell and/or subjects.  Such viral vector particles are engineered to be replication defective, however, in many instances it may be desirable or even necessary to verify the absence of replication competent virus (e.g., as replication competent virus (RCR) or replication competent lentivirus (RCL) in a sample or composition, such as therapeutic or pharmaceutical composition formulated for administration.  For example, in certain applications, methods are used to verify or confirm that no RCR has resulted during generation or processing steps, such as through homologous or non-homologous recombination between the transfer vector, packaging components, and/or endogenous viral elements in the cells used for production of the viral vector particles” (section [0004])
While Sastry et al. did not explicitly teach all possible types of viral vector systems that can be employed, Bianchi et al. taught that viral vector systems which employ VSVG env and other viral genes such as rev and pol were known in the art and employed in a method for detecting RCR/RCL in samples (see above).
Therefore, said one of ordinary skill in the art would have been motivated to combine the teachings of Sastry et al. with the teachings of Bianchi et al. and assay for replication competent viral sequences from samples as doing so would have yielded the predicable outcome which would have been envisioned by said ordinarily skilled artisan as described in the Supreme Court.
Specifically, the Supreme Court stated that there is “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
And because the primers and probes for amplifying the env and rev genes of the viral vector system were identical to that which were claimed by Applicants, one of ordinary skill in the art would have had a certain expectation of success in arriving at the invention as claimed.
Conclusion
	No claims are allowed. 
	The Office notes that Bianchi et al. (of record) is a pending application having the serial number 16/320,076.  The claims, however are not subject to an obviousness type double-patenting rejection because the claimed invention is directed to the detection of non-overlapping and different combination of genes from different viral vector system (i.e., detects GaLV and MMLV genes).
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 11, 2022
/YJK/